NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       MAR 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: ARTEM KOSHKALDA,                         No.    21-15695

             Debtor.                            D.C. No. 4:19-cv-05696-YGR
______________________________

ARTEM KOSHKALDA,                                MEMORANDUM*

                Appellant,

 v.

SEIKO EPSON CORPORATION; EPSON
AMERICA, INC.,

                Appellees.

                  Appeal from the United States District Court
                     for the Northern District of California
                Yvonne Gonzalez Rogers, District Judge, Presiding

                             Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Chapter 7 debtor Artem Koshkalda appeals pro se from the district court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment affirming the bankruptcy court’s order finding Koshkalda in contempt

and imposing sanctions in the adversary proceeding against him. We have

jurisdiction under 28 U.S.C. § 158(d). We review de novo a district court’s

decision on appeal from a bankruptcy court, and apply the same standard of review

the district court applied to the bankruptcy court’s decision. Christensen v. Tucson

Estates, Inc. (In re Tucson Estates, Inc.), 912 F.2d 1162, 1166 (9th Cir. 1990). We

affirm.

      The bankruptcy court did not clearly err by finding that Koshkalda was in

violation of its prior orders, and did not abuse its discretion by imposing sanctions

under Federal Rule of Civil Procedure 37. See Fed. R. Bankr. P. 7037 (making

Fed. R. Civ. P. 37 applicable to adversary proceedings); Sali v. Corona Reg’l Med.

Ctr., 884 F.3d 1218, 1221 (9th Cir. 2018) (setting forth standard of review); Payne

v. Exxon Corp., 121 F.3d 503, 307 (9th Cir. 1997) (“The [lower] court’s discretion

will not be disturbed unless we have a definite and firm conviction that the court

committed a clear error of judgment in the conclusion it reached upon a weighing

of the relevant factors”).

      We do not consider Koshkalda’s contention that the bankruptcy court erred

by accepting an unsigned declaration because Koshkalda did not file a notice of




                                          2                                    21-15695
appeal or amended notice of appeal from the bankruptcy court’s October 3, 2019

order imposing sanctions.

      AFFIRMED.




                                       3                                  21-15695